Citation Nr: 1722412	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-13 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left toe disability.

3.  Entitlement to an initial compensable rating for scars, residuals laceration left ring and middle fingers.

4.  Entitlement to an initial compensable rating for scar, residual laceration left elbow.

5.  Entitlement to an increased initial rating for degenerative disc disease L5-S1 (formerly rated as broad based disc bulge, lumbar spine), rated 40 percent prior to February 10, 2012 and 10 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular (AC) joint strain and bicep tendinitis (formerly rated as possible supraspinatus, tendonitis/impingement syndrome, right shoulder).

7.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1985 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal initially included a claim of entitlement to service connection for hemorrhoids.  This claim was granted in a March 2012 rating decision; it is no longer before the Board.

During the pendency of the appeal, a March 2012 rating decision awarded increased evaluations for the Veteran's lumbar spine and right shoulder disabilities.  As the benefit awarded was less than the maximum benefit allowed under VA law and regulations, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the June 2012 VA Form 9, the Veteran requested a hearing at a local VA office before a Veterans Law Judge, but in February 2017 he withdrew his hearing request.  38 U.S.C.A. § 20.704(e) (West 2014).

Statements provided by the Veteran during October 2010 and February 2012 VA examinations have raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim for a TDIU is considered part-and-parcel of the Veteran's increased rating claims for lumbar spine and right shoulder disabilities.  Id.  Accordingly, the issue has been added to the title page.

The issue of entitlement to service connection for residuals, contusion right ankle and toe injury has been split into two separate claims: one of service connection for a right ankle disability and a second of service connection for a left toe disability.  The split of this issue into two separate claims more accurately represents the Veteran's disability picture and how this claim has been addressed throughout adjudication.  See March 2012 statement of the case.  

The issues pertaining to the lumbar spine, right shoulder, and a TDIU are addressed in the REMAND portion of the decision below and are remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a right ankle disability.

2.  The Veteran's left great toe hallus valgus had onset during service.

3.  The Veteran's left ring and middle finger scars measured 1 x 1/8 centimeters (cm) and his left elbow scar measured 2 x 1/8 cm.  All scars were superficial and linear.  The scars were not painful or unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left great toe hallux valgus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial compensable rating for scars, residuals laceration left ring and middle fingers, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.118, Diagnostic Code 7805 (2016).

4.  The criteria for an initial compensable rating for scar, residual laceration left elbow, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.31, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  With regard to the claims pertaining to the Veteran's right ankle and left toe, a January 2009 letter satisfied the duty to notify provision.  With regard to the claims pertaining to scars on the left hand fingers and elbow, these appeals arise from disagreement with the initially assigned rating after service connection was granted.  Once a decision awarding service connection, a rating, and an effective date has been made, § 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  There is no indication that the Veteran has received VA treatment.  The claims file does show that he has received private treatment through Kaiser Permanente.  In January 2009, VA requested these records.  In March 2009, Kaiser Permanente responded, indicating that the request could not be processed because the records were not for a continuity of care.  Kaiser Permanente further informed VA that if the records were still needed, the Veteran could obtain them for personal use upon paying a fee.  Given this response, the Board finds that further effort to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).  The Board notes that in the June 2012 VA Form 9, the Veteran wrote that records from Kaiser Permanente were being requested on his behalf; to date, the Veteran has not submitted any records from Kaiser Permanente.

The Veteran was provided VA medical examinations in October 2010 and February 2012.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the scar and right ankle disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  The Veteran has not reported a worsening of the scar disabilities such that a new examination is needed.  VA's duty to assist is met.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Right Ankle

The Veteran seeks service connection for a right ankle disability.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's service treatment records show that in June 1992 he twisted his right ankle in the surf.  This resulted in swelling of the ankle and around the second and third digits.  Radiographic imaging was performed, which showed soft tissue swelling over the dorsum of the foot without evidence of fracture or dislocation.  The Veteran was placed on light duty for two weeks.  A follow-up appointment later that month showed that the swelling had resolved, and the Veteran was restored to full duty.  The remainder of the Veteran's service treatment records does not show further, complaints, treatment, or injury of the right ankle, and a right ankle condition was not noted on his October 2006 separation examination or Report of Medical History.

An October 2010 VA examination showed no disability of the right ankle.  The examiner noted that the Veteran did not describe any pain or problems with his ankle.  The Veteran's right ankle was reevaluated in a February 2012 VA examination.  The Veteran denied having any problems with his ankles and the examiner wrote that no abnormality was found on physical examination.

The Board finds that the Veteran does not have a present right ankle disability.  The Board acknowledges that the Veteran injured his right ankle in service in June 1992; however, the treatment records show that the injury resolved.  There have been no residuals, and the Veteran has even reported that there are no problems with his right ankle.  The preponderance of the evidence weighs against a finding that the Veteran has a present disability of the right ankle; there is no doubt to be resolved; the Board concludes that there is not a right ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the first element of a claim for service connection has not been met.  Service connection for a right ankle disability is not warranted.

Left Toe

The Veteran seeks service connection for a left toe disability.  For the reasons that follow, the Board finds that service connection for left great toe hallux valgus is warranted.

October 2010 and February 2012 VA examination reports provide a diagnosis of left great toe hallux valgus.  The first element of service connection is met; the Veteran has a present disability.

The Veteran's entrance examination for service did not reveal a left toe condition.  An October 2006 Report of Medical History, created in conjunction with his separation examination, shows that the Veteran reported hammer toe.  On the actual separation examination, however, the examining physician wrote "[left] great toe mild medial angulation."  Given the examining physician's description of this disability, the Board finds that there was documentation of hallux valgus in service.  See Dorland's Illustrated Medical Dictionary, 818 (32nd ed. 2012) (defining hallux valgus as "angulation of the great toe away from the midline of the body, or towards the other toes").

The Board has considered the etiological opinions offered by the October 2010 and February 2012 VA examiners but it finds the opinions to be inadequate to decide the claim.  The October 2010 VA examiner opined that the hallux valgus was less likely than not related to service because, based upon a review of the claims file, there was no evidence of in-service injury or treatment to the toe.  The Board notes that this is factually inaccurate as the October 2006 separation examination did document a left toe disability.  The February 2012 VA examiner opined that the hallux valgus was less likely than not related to service because the separation examination showed hammer toe, not hallux valgus, and the Veteran did not presently have hammer toe.  The Board finds this opinion to be factually inaccurate as the October 2006 separation examination actually showed "[left] great toe mild medial angulation," which is consistent with the medical definition of hallux valgus.  Accordingly, these etiological opinions are afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

Resolving all doubt in favor of the Veteran, the Board finds that his left great toe was sound upon entrance into service and that left great toe hallux valgus had its onset during service, as documented by the October 2006 separation examination.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(a).  Therefore, service connection for left great toe hallux valgus is warranted.


III.  Increased Rating for Scars

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Legal Framework

Scars are evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800, 7801, 7802, 7804, and 7805.  

DC 7800 evaluates scars or disfigurement of the head, face, or neck.  

DC 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  Under DC 7801, a 10 percent rating is warranted for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Higher ratings are available for greater levels of severity.  

DC 7802 provides a 10 percent rating for scars that are nonlinear, superficial, and not located on the head, face, or neck, that are of an area or areas of 144 square inches or greater (929 sq. cm.).  Note (1) to DC 7802 defines a superficial scar as one not associated with underlying soft tissue damage.  Note (2) provides that separate evaluations can be assigned in certain circumstances.

DC 7804 evaluates scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  Note (1) defines an unstable scar as one where there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.

DC 7805 provides that scars should be evaluated pursuant to DCs 7800, 7801, 7802, and 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate code.

Analysis

For the reasons that follow, the Board finds that an initial compensable rating is not warranted for either the Veteran's scars of the left ring and middle fingers or the scar on the left elbow.

In October 2010, the Veteran underwent a VA examination to evaluate his scars.  He denied any current problems with the scars on his left fingers or elbow.  On examination, the left ring and middle finger scars measured 1 x 1/8 cm, and the left elbow scar measured 2 x 1/8 cm.  All scars were noted to be skin colored, superficial, and not tender with deep palpation.  Their texture was not elevated or depressed, irregular, atrophic, shiny, scaly, hypopigmented, unstable, or ulcerated.  There was no evidence of inflammation, edema, keloid formation, inflexibility, or adherence to underlying tissue.  There was also no evidence of gross distortion, functional impairment, disfigurement, or asymmetry.

The record also contains photos of the scars, which appear to be consistent with the findings of the October 2010 VA examination.  The scars also appear to be linear.

DC 7800 is not for application as the Veteran's scars are not anatomically located on his head, face, or neck.  

DC 7801 evaluates scars, not of the head, face, or neck that are deep and nonlinear.  The minimum compensable rating under DC 7801 requires such scars to cover an area or areas of at least 39 sq. cm.  The evidence shows that the Veteran's scars are not deep or nonlinear and they do not cover an area or areas of at least 39 sq. cm.

DC 7802 evaluates scars, not of the head, face, or neck that are superficial and nonlinear.  The minimum compensable rating under DC 7802 requires such scars to cover an area or areas of at least 929 sq. cm.  The evidence shows that the Veteran's scars are superficial but they are not nonlinear.  Additionally, the Veteran's scars do not cover an area or areas of at least 929 sq. cm.

DC 7804 evaluates scars that are unstable or painful.  The ratings under this code differ based on the number of such scars, with the minimum compensable rating requiring one or two scars that are unstable or painful.  The evidence shows that the Veteran's scars are not unstable or painful.  The Veteran has also not asserted that they are unstable or painful.

Other disabling effects not considered in DCs 7800, 7801, 7802, or 7804 may be evaluated under a different, appropriate code; however, the evidence has not shown the Veteran's scars to manifest in any disabling effects not already contemplated in these codes.  See 38 C.F.R. § 4.118, DC 7805.

"In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met."  38 C.F.R. 4.31.  The Veteran's scars of his left ring and middle fingers and left elbow have not met the criteria for a compensable evaluation under any potentially applicable code.  There is no doubt to be resolved; compensable evaluations for scars of the left ring and middle finger and left elbow are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

There are no additional expressly or reasonably raised issued presented on the record.


ORDER

Service connection for a right ankle disability is denied.

Service connection for left great toe hallux valgus is granted.

An initial compensable rating for scars, residuals laceration left ring and middle fingers, is denied.

An initial compensable rating for scar, residual laceration left elbow, is denied.


REMAND

The Board finds that further development of the remaining issues on appeal is required.

Lumbar Spine and Right Shoulder Disabilities

The Veteran seeks increased ratings for his lumbar spine and right shoulder disabilities.  In October 2010 and February 2012, the Veteran underwent VA examinations to determine the current severity of these disabilities.  Both examination reports show that range of motion testing was performed; however, they did not indicate if there is pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged shoulder joint.  Thus, the examinations did not include all testing required pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  As such, new VA examinations are needed.
 
The Board also notes that the February 2012 examination report did not provide an opinion as to whether pain, weakness, fatigue, or incoordination caused additional functional loss, to include on flare-ups.  DeLuca v. Brown, 5 Vet. App. 202 (1995).  The new VA examinations should address this.

TDIU

The Veteran has reported that he has been unemployed since discharge from service and that he attempted to obtain a security job but was unable to perform the work because of pain with prolonged standing and frequent bending and lifting.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record and is considered part-and-parcel of the claims for an increased rating to his lumbar spine and right shoulder disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As both of those claims are being remanded for further development, and their disposition will affect the determination of the claim for a TDIU, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, adjudication of the claim for a TDIU is deferred until the lumbar spine and right shoulder issues may be resolved.

On remand, the Veteran should be provided a VCAA notice regarding TDIU and the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine and right shoulder disabilities.  The claims file should be reviewed.

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged shoulder joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.

An opinion should also be provided as to whether the pain, weakness, fatigue, or incoordination cause additional functional loss, to include on flare-ups.  If additional functional loss is found, it should be expressed in terms of reduction in degrees of range of motion.  If an opinion cannot be provided without resorting to mere speculation, it should be clearly explained why that is so.

The examiner should comment on the effects of the Veteran's service-connected disabilities, and particularly his lumbar spine and right shoulder, on his ability to secure and follow a gainful occupation.

The opinion should be based on a review of all of the medical and lay evidence, and take into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities).  A rationale for this opinion should be provided, together with appropriate reference to facts found in the claims file. 

3.  Finally, readjudicate the appeal to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


